Citation Nr: 0918947	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  03-11 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for heart disease, to 
include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to 
August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In October 2005, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In February 2006, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the issue of entitlement to service connection 
for heart disease, to include as secondary to service-
connected hypertension, has now been returned to the Board 
for further appellate action.  However, in a December 2008 
rating decision, the RO granted entitlement to service 
connection for renal cell carcinoma of horseshoe kidney, 
effective February 5, 2003.  As this decision represents a 
total grant of benefits sought on appeal with regard to that 
issue, such issue is no longer before the Board for appellate 
consideration.

In an August 2006 VA treatment record as well as in a 
November 2006 letter to his state Senator, the Veteran 
reported that he had filed a claim for unemployability 
benefits in June 2006.  This matter is REFERRED to the RO for 
appropriate action.

For reasons explained below, the current appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.





REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for service connection for heart disease, to 
include as secondary to service-connected hypertension.  The 
Board also notes that the Veteran is service connected for 
diabetes and for renal cell cancer.

Service treatment records show that, on various occasions in 
service, the Veteran was described as exhibiting an 
"irregular" heart rhythm.  Echocardiograms conducted over the 
course of the Veteran's many years of service were 
alternately described as either "normal" or "abnormal," with 
at least one indication (in April 1993) of voltage criteria 
consistent with left ventricular hypertrophy.

At a VA examination in September 1994, it was noted that the 
Veteran had a history of sharp chest pains, but his heart was 
evaluated as normal on this occasion.  In a January 1996 
statement, the Veteran's private physician (Dr. Travis) 
stated that the Veteran's sarcoidosis had caused heart 
arrhythmia.  

At a VA examination in April 2001, there was no pathology 
found to render a diagnosis of heart disease.

In a January 2002 statement, the Veteran's private physician 
(Dr. Carter) stated that the Veteran had a history of heart 
murmur.  Thereafter, a private echocardiogram in January 2002 
revealed the presence of minimal anterior hypokinesis, mild 
concentric left ventricular hypertrophy, an ejection fraction 
of approximately 50 percent, and a trace of mitral 
regurgitation.

At a VA examination in May 2002, the Veteran complained of 
intermittent chest pains beginning in January 2002 and stated 
that he had been diagnosed with heart disease in March 2002 
by physical examination and CAT scan, and that such condition 
was not related to any injury.  An echocardiogram at this May 
2002 examination showed supraventricular extrasystoles, which 
were noted to be possibly secondary to the Veteran's 
sarcoidosis, but not related to hypertension.  In conclusion, 
there was no pathology found to render a diagnosis of heart 
disease.

A September 2002 private treatment record noted that the 
Veteran had an abnormal heart rate.  A private echocardiogram 
in July 2003 yielded normal results.  A November 2004 VA 
treatment record reflected the Veteran's complaints of chest 
pain.  Thereafter, a private echocardiogram in November 2004 
yielded normal results.

In a July 2005 statement, Dr. Carter stated that the Veteran 
had hypertensive heart disease that was developed secondary 
to his hypertension.  However, Dr. Carter did not provide any 
rationale for this opinion, other than noting that the 
Veteran had been a patient of his for several years.

At a VA examination in June 2006, the examiner reviewed the 
Veteran's past medical records and determined that these did 
not reflect treatment for any chronic heart disease, despite 
Dr. Carter's report of the Veteran having a valve disorder 
of the heart.  The Veteran's heart was evaluated as normal on 
this occasion.  Thereafter, a VA echocardiogram in July 2006 
showed premature atrial contractions but no other 
abnormalities.  A VA exercise treadmill test (i.e., stress 
test) in July 2006 showed rapid increase in heart rate during 
early exercise, indicating deconditioning, but was negative 
for exercise-induced ischemia.

A private echocardiogram in September 2006 yielded normal 
results.  However, 
a private echocardiogram in May 2007 yielded abnormal 
results, as it showed multiple ventricular premature 
complexes, and Dr. Carter assessed the Veteran with 
bradycardia on that occasion.

In June 2007, two different private physicians conducted 
additional cardiac testing on the Veteran.  A nuclear 
perfusion scan revealed irreversible perfusion defects 
involving the anterior and inferior left ventricular 
myocardial walls as well as the septum, noted to be most 
consistent with infarct in the territory of the left main 
coronary artery and the right coronary artery.  There was no 
evidence of associated ischemia.  Generalized or global 
hypokinesia was also shown.  A left ventricle 
angiogram revealed mild hypokinesia of the left ventricle.  
An echocardiogram showed mild mitral insufficiency, sclerosis 
of the aortic valve, and mild tricuspid insufficiency.

At an October 2007 VA examination, the Veteran's heart was 
evaluated as normal.  The examiner noted that he reviewed the 
Veteran's past medical records and determined that these did 
not reflect any objective evidence of congestive heart 
failure, coronary artery disease, pulmonary vascular disease, 
or other structural heart disease (including valvular heart 
disease).  Therefore, the examiner opined that, at the 
present time, there was no objective evidence of any heart 
disease, either acute or chronic, for the Veteran.  
Significantly, however, the examiner did note the findings of 
the private June 2007 nuclear perfusion scan (i.e., 
irreversible perfusion defects involving the anterior and 
inferior left ventricular myocardial walls as well as the 
septum) and opined that such findings could represent three 
things: (1) previous myocardial infarction (though the 
examiner noted that this was unlikely since the coronary 
angiogram did not show any coronary artery disease); (2) 
artifact (noted to be a diagnosis of exclusion); or (3) 
sarcoidosis or other infiltrative process of the heart (which 
the examiner could not rule out at that time without further 
testing).  The examiner concluded that if the Veteran's heart 
was not involved with sarcoidosis, then it was his opinion 
that the Veteran did not suffer from any chronic heart 
disease related to active military service.

A January 2008 VA cardiac biopsy showed fragments of 
endomyocardium with fatty infiltration and mild cardiac 
myocyte hypertrophy.  This biopsy also showed no morphologic 
evidence of sarcoidosis.  An August 2008 VA heart MRI showed 
no evidence of cardiac sarcoid, and it also revealed normal 
left ventricular function.  Thereafter, in an August 2008 
statement, the October 2007 examiner concluded that, since 
the Veteran's heart was not involved with sarcoidosis, then 
it was his opinion that the Veteran did not suffer from any 
chronic heart disease related to active military service.

It is the opinion of the Board that, while competent medical 
evidence shows that 
the Veteran's current cardiac abnormalities are not related 
to sarcoidosis, the fact 
remains that the Veteran appears to currently have cardiac 
abnormalities.  The Board is not permitted to discern whether 
any of these abnormalities represent a disabling cardiac 
condition or are simply benign findings.  Moreover, no 
opinion was provided as to whether any of these abnormalities 
are due to or worsened by his service connected disabilities, 
to include hypertension, diabetes, or his now-service 
connected renal cancer.  On remand, the file should be 
returned to the prior examiner to obtain such opinions, if he 
is still available.  

As an additional matter, in a November 2006 letter to his 
state Senator, the Veteran referred to records in the 
possession of the Social Security Administration (SSA).  
However, an application for SSA benefits, any SSA decisions, 
and any underlying records upon which such decisions are 
based are not contained in the claims file.  As these records 
may be relevant to the Veteran's current claim for service 
connection, a request should be made to the SSA for any 
records pertaining to the Veteran, including any decisions 
and any medical evidence relied upon in making those 
decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim 
on appeal.  Thus, on remand, the RO/AMC should provide 
corrective notice.




Accordingly, the case is REMANDED for the following actions:

1.  Please send the Veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that advises him that a 
disability rating and effective date 
will be assigned if service connection 
is awarded, to include an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Ask the Veteran to provide the 
names and addresses of all medical care 
providers who have evaluated or treated 
him for any heart disabilities or 
abnormalities since his discharge from 
service in August 1994.  After securing 
any necessary release, the RO/AMC 
should obtain any records which are not 
duplicates of those contained in the 
claims file.

3.  Obtain VA treatment records dating 
since October 2008 from the VA 
healthcare system in Oklahoma City, 
Oklahoma.

4.  The RO/AMC should contact the SSA 
and request copies of all documents 
pertaining to the Veteran, including 
any decisions and any medical records 
relied upon in making those decisions.

5.  Return the claims file to the 
examiner who conducted the October 2007 
VA examination and who provided the 
August 2008 addendum, if available, to 
provide the 

following opinions after review of the 
claims file: 

(a) Do the abnormalities noted on 
objective cardiac testing, to include 
EKGs, the June 2007 perfusion scan and 
the June 2007 echocardiogram, represent a 
chronic cardiac disease or disability, or 
are they simply benign findings which do 
not reflect any chronic heart disorder?

(b) Does the Veteran have any chronic 
disability or disease of the heart that 
is caused by or aggravated (permanent 
worsening of the underlying disability 
beyond natural progress) by his service-
connected hypertension, diabetes, renal 
cancer, or sarcoidosis?  If aggravation 
is determined, then the examiner should 
quantify the degree of such aggravation, 
if possible.

If a current VA examination is required 
to answer the questions, one should be 
scheduled.  If the previous examiner is 
no longer available, the opinion should 
be rendered by another specialist in 
cardiology.  A rationale for all opinions 
expressed should be provided.

6.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

